Name: Commission Regulation (EEC) No 1911/83 of 12 July 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 7 . 83 Official Journal of the European Communities No L 190/15 COMMISSION REGULATION (EEC) No 1911/83 of 12 July 1983 establishing unit values for the determination of the customs value of certain perishable goods elements communicated to the Commission in accor ­ dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 15 July 1983. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 July 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2) OJ No L 323, 19 . 11 . 1982, p . 8 . No L 190/16 Official Journal of the European Communities 14. 7. 83 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 1.28 07.01-131 07.01-151 } 07.01-21 1 07.01-22 f 07.01-23 ex 07.01-27 07.01-31 1 07.01-33 ] ex 07.01-36 07.01-41 1 07.01-43 J ex ex 07.01 A II 07.01 B I 07.01 B II 07.01 B III 07.01 D I 07.01 D II 07.01 F I New potatoes Cauliflowers White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas 1513 4443 961 1701 4069 1214 4057 270,47 796,33 172,15 304,76 730,94 217,62 721,93 75,39 223,32 48,04 85,06 203,06 61,02 202,45 226,33 667,69 144,14 255,18 610,63 182,46 609,24 23,88 70,67 15,21 26,92 64,49 19,31 64,09 44567 132662 28449 50364 120233 36254 120429 84,39 251,37 54,00 95,61 227,28 68,69 227,93 19,01 62,06 11.94 21,14 51,98 16.95 52,87 1.30 1.32 1.40 1.50 1.60 1.70 1.74 07.01-451 07.01-47 [ ex 07.01-49 ex 07.01-54 ex 07.01-59 07.01-63 07.01-67 ex 07.01-68 ex ex ex ex ex ex 07.01 F II 07.01 F III 07.01 G II 07.01 G IV 07.01 H 07.01 H 07.01 IJ Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than sets) Garlic Leeks 5472 1342 2389 4618 484 8 591 1423 982,91 240,32 426,91 821,87 86,49 1 534,91 255,03 273,07 67,07 119,00 231,35 24,11 427,87 71,52 821,13 201,22 357,25 693,68 72,38 1 284,44 213,83 86,73 21,23 37,70 73,21 7,63 135,55 22,63 161680 39715 70346 137365 14253 252919 42486 305,62 75,39 133,20 260,35 26,98 478,91 80,50 69,90 16,67 30,02 60,26 6,08 107,93 19,87 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 ex 07.01-71 ex 07.01-71 07.01-73 07.01-751 07.01-77 J 07.01-81 1 07.01-82 J 07.01-85 07.01-91 07.01-93 07.01-94 ex 07.01 K 07.01 L 07.01 M 07.01 PI 07.01 Q II 07.01 R 07.01 S 07.01 T Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines (Solanum melongena L.) 22190 10172 2431 2399 1660 31493 1335 2468 2919 3964,41 1 813,34 432,73 428,75 297,44 5644,01 237,70 441,01 521,56 1 105,11 507,67 121,35 119,52 83,01 1 582,79 66,91 122,93 145,39 3 317,50 1 526,77 365,18 358,79 249,05 4732,32 200,63 369,05 436,45 350,12 160,70 38,41 37,86 26,28 500,93 21,17 38,94 46,06 653 246 300 506 72186 70649 49154 940 247 39729 72669 85942 1 236,94 568,89 136,62 133,77 93,31 1781,61 75,29 137,60 162,73 278,76 125,88 31,69 30,14 20,63 439,85 17,42 31,01 36,67 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 08.02-06 08.02-12 08.02-16 ex ex ex ex ex ex ex 07.01 T 07.01 T 07.06 B 08.01 B 08.01 C 08.01 D 08.01 H 08.02 A I Vegetable marrows (including courgettes) (Cucurbita pepo L. var . medullosa Alef.) Celery stalks and leaves Sweet potatoes , fresh , whole Bananas , fresh Pineapples , fresh Avocados, fresh Mangoes and guavas , fresh Sweet oranges , fresh :  Sanguines and semi-sanguines 1322 3651 3 674 2332 3 567 7333 8 602 1459 236,77 655,81 658,42 416,70 639,38 1 310,17 1 536,82 261,28 66,08 182,19 184,64 116,15 179,30 365,22 428,40 72,92 198,25 547,87 552,06 348,70 536,10 1 096,38 1 286,04 218,77 20,91 57,86 58,43 36,80 56,74 115.71 135.72 23,08 39127 107875 109688 68 662 106517 215887 253 234 43178 74,27 203,91 207,84 130,01 201,83 408,79 479,50 81,96 16,42 46,64 51,31 29,30 49,82 92,12 108,06 18,12 14. 7 . 83 Official Journal of the European Communities No L 190/17 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 2.50.3 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins  others 1701 1367 303,92 244,38 84,72 68,12 254,33 204,51 26,84 21,58 50080 40270 94,82 76,25 21,37 17,18 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.90 2.95 2.100 2.110 08.02-29 08.02-31 08.02-32 08.02-34 1 08.02-37 [ ex 08.02-50 ex 08.02-70 ex 08.02-70 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 ] 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 ex 08.02 B ex 08.02 C ex 08.02 D 08.04 A I 08.05 C 08.06 A II 08.06 B II Mandarins including tangerines and satsumas, fresh, Clementines, wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink Table grapes Chestnuts Apples Pears 942 1435 2133 2186 2693 2232 2634 7795 4338 3 542 3145 168,28 256.46 381,22 390,57 481,16 398,85 470,64 1 392,74 777.47 632,93 561,98 46,91 71,49 106,27 108,87 134,12 111,18 131,19 388,24 218,03 176,43 156,65 140,82 214,61 319,01 326,84 402,65 333,77 393,84 1 165,47 651,88 529,64 470,27 14,86 22.65 33.66 34,49 42,49 35,22 41,56 123,00 69,00 55,89 49,63 27730 42259 62817 64357 79285 65722 77551 229493 129 521 104292 92602 52,50 80,02 118,94 121,86 150,12 124,44 146,84 434,55 245,42 197,48 175,34 11,83 18.03 26,80 27,46 33,83 28.04 33,09 97,93 60,59 44.50 39.51 2.115 2.120 2.130 2.140 2.150 08.06-50 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 I 08.07-55 | 08.06 C 08.07 A ex 08.07 B ex 08.07 B 08.07 C Quinces Apricots Peaches Nectarines Cherries 2490 2108 5295 4986 4080 446,25 376,63 946,11 890,78 732,78 125,14 104,99 263,74 248,31 203,58 374.16 315.17 791,73 745,42 612,17 39,60 33,26 83,55 78,67 64,66 74342 62061 155899 146781 120 536 140,86 117,51 295,20 277,93 227,85 34,77 26,48 66,52 62,63 52,11 2.160 2.170 2.175 2.180 2.190 2.195 2.200 2.205 08.07-71 1 08.07-75 I 08.08-11 1 08.08-15 1 08.08-35 08.09-11 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09 Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) Pomegranates Kiwis Medlars 2924 4136 8 857 1 112 2523 7941 12957 3040 522.54 737,40 1 587,37 1 98,75 450,80 1 423,23 2314,79 544.55 145,66 206,45 445,16 55,40 1 25,66 399,12 645,27 151,99 437,27 620,86 1 330,96 166,32 377,24 1 1 93,33 1 937,06 455,95 46,14 65,35 140,88 17,55 39,81 126,31 204,43 48,11 86104 122202 264444 32751 74283 237099 381426 89991 163,04 231,34 501,07 62,01 140,65 449,26 722,24 170,83 36,74 51,19 123,70 13,97 31,70 110,91 162,77 37,77